Citation Nr: 1547614	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-28 711	)	DATE
	)
 )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date prior to April 14, 1997, for the grant of service connection for ischemic heart disease. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

This matter was originally before the Board in May 2011.  The Board denied a disability rating in excess of 70 percent for PTSD and remanded a reopened claim for service connection for bilateral hearing loss and a claim to reopen a service connection claim for a respiratory disability.

The Veteran appealed only the Board's denial of a disability rating in excess of 70 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision as to entitlement to a disability rating in excess of 70 percent for PTSD, and remanding it to the Board for further proceedings consistent with the joint motion.

In February 2013, the Board remanded the PTSD claim, an increased rating claim for bilateral hearing loss, and a claim to reopen the service connection claim for a respiratory disorder for additional development.

In June 2014, the Board granted a 100 percent disability rating, the maximum rating possible, for PTSD.  The Board also noted that the Veteran had withdrawn his request for an increased rating for bilateral hearing loss in August 2012.  The Board also reopened and remanded the claim for service connection for a respiratory disorder, as well as, a more recently appealed claim for increased ratings and earlier effective dates for such ratings for ischemic heart disease.

In a June 2014 rating decision, the RO implemented the 100 percent disability rating for PTSD, effective July 23, 2007.

In January 2015, the Board denied the claim for an earlier effective date for the grant of service connection for ischemic heart disease and remanded the claims for service connection for a respiratory disorder and for increased ratings and earlier effective dates for such ratings for ischemic heart disease.

The Veteran's claims file shows that the RO is actively still working on the remaining claims.  The Veteran's VBMS file documents that following the January 2015 Remand the RO started performing the development ordered by the Board.  These issues have also not been recertified to the Board.  The Board declines to remand the issues remanded in the January 2015 Board decision.  Rather, the Board refers the RO to continue its development of the matters.  


FINDING OF FACT

In June 2015, the Court noted that the Veteran, through counsel, had moved to dismiss this appeal, as permitted by Rule 42 of the Rules of Practice and Procedure.   The Court subsequently ordered that the appeal is dismissed.  


CONCLUSION OF LAW

The criteria for the withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through counsel, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
TANYA SMITH  
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


